Title: From John Adams to François Adriaan Van der Kemp, 30 July 1813
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy July 30. 1813

To be Sure, you can cutt out Work, like a Master Tayler, or Shoemaker for a Thousand hands to work up.
Was there ever Such a Letter as yours of July 19th.?
The Name of De Gyzelaer, like the Name of D’Ivernois which I recd on the same day from St. Petersburg, excites recollections that would fill a volume.
You are preparing the negotiations of John Adams at the Courts “of St. James’s, Versailles and The Hague”; In the name of Goodness and truth, what do you know of those negotiations? They are Scattered through half a dozen Volumes of mean Manuscript and through an hundred dozen of public and private Letters; which I would not collect together, digest and arrange, if I were only thirty Years of Age for a greater Salary than the Dutchess of Marlborough bequeathed for the Biography of her Husband.
You want “political Memoirs from 1750 to 1800.” Why did you not write to the Bones of Washington in the Vault at Mount Vernon “venerable adorable Bones, please to rise and write an History of your Battles, Sieges and Campains!”
Within a few minutes of 78, non “Sum qualis,” (talis quates) “eram.” Macchiavel, and Voltaire, and Priestley and Bonaparte! When Shall We See an end of these Men of “great Souls and vast Views?”
I disclaim all pretensions to criticism, classical, Greek, Roman, Hebrew, French, English, and biblical.
I have an Assembly of Ladies in my Family, to a Committee of whom I have referred your quotations and Commentaries upon Shakespeare. I rather incline to Johnson. The “Hand” was a Punn. My Friend Whiteford the Cross reader was not more addicted to Punns, quibbles, points and conceits than Shakespeare.
Be not Surprised, if you Should hear that I am advanced to the Rank and honour of Homer and Milton in blindness.
John Adams